DETAILED ACTION
	This Office action is in response to the election received May 26, 2022.
Applicant's election with traverse of the invention elected in the reply filed on May 26, 2022 is acknowledged.  The traversal is on the ground(s) that Group I and Group II include at least all of the elements of claim 1 of Group I, such that the claims of Group II include at least all of the elements of claim 1 of Group I, such that Groups I and II share at least a special technical feature and have unity under 37 CFR 1.475(a).  Secondly, Group I am directed to a product, Group II is directed to a method of using the product such that unity exists under 37 CFR 1.475(B)92).  Thirdly, it is submitted that there is significant overlap of Groups I and II with respect to search and examination, such that is no undue burden placed on the examiner to examiner all the pending claims.  This is not found persuasive because the prior art demonstrates that the special features fail to define a contribution over the cited prior art and unity of the invention is determined to be lacking.  Applicants state they will demonstrate the distinctions of the claimed invention over the prior art of ARAKI et al ‘055.   Upon demonstrating the distinction, the lack of unity may be withdrawn, however at the current time, the lack of unity is maintained. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 26, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3-7,9 and 10 are rejected under 35 U.S.C. 102(a) (1) as being clearly anticipated by HSIEH et al (2015/0153646).
The claimed invention recites the following:

    PNG
    media_image1.png
    315
    665
    media_image1.png
    Greyscale

	HSIEH et al anticipate the claimed invention at Examples 3, 6, 9 and 10 in Table 4, see below:

    PNG
    media_image2.png
    766
    616
    media_image2.png
    Greyscale

Examples 3, 6, 9 and 10 report a composition comprising a dipentaerythritol hexaacrylate (C-3), meeting the recited component (B) in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-7, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over and HSIEH et al (2015/0153646).
HSIEH et al has been discussed above with respect to Table 4 and has been included by reference for disclosing an alkali-soluble resin, a second resin of polysiloxane resin as recited in claim 9, a radical polymerizable compound (see page 14), a photopolymerization initiator (C1) and a pigment.  	
HSIEH et al lack a working example having an organic pigment black in the composition as recited in claim 7 formulated with the radical polymerizable compound, however as reported in paragraph [0160], the photosensitive composition of HSIEH et al can further include a colorant (F) and is selected form the group consisting of an inorganic pigment and an organic pigment, which include a C.I. pigment black disclosed in Examples 3, 6, 9 and 10  in Table 4 and is reported in paragraph [0162].  
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to substitute any of the colorants from Examples 4 and 8 in for the colorants of Examples 3, 6, 9 and 10 with the reasonable expectation of same or similar results for high precision pattern linearity and decrease the size of foreign matter.

Claim(s) 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over ARAKI et al (2015/0366055) and ARAKI et al (2016/0161847) 
The claimed invention recites the following:

    PNG
    media_image3.png
    310
    647
    media_image3.png
    Greyscale

ARAKI et al disclose a composition comprising a polyimide precursor (par. [0044]), an ethylenically unsaturated compound, specifically dipentaerythritol hexaacrylate as seen in Table 1-1 Preparation Example 12 shown below:
    PNG
    media_image4.png
    648
    805
    media_image4.png
    Greyscale

The example lacks a pigment as claimed, however metal oxide particles are disclosed in the previous examples which meet the claimed pigment in the amounts of the claimed 5 to 70 mass%.
It would have been prima facie obvious for the skilled artisan to add the metal oxide to Preparation Example 12 or use the known photosensitive components in Examples 1-8 in Preparation example 9 and 10 composition with the reasonable expectation of having the desired ITO pattern visibility and adhesive strength formed form the composition.
ARAKI et al ‘847 report a negative-type composition comprising an alkali-soluble resin, a photopolymerization initiator, a polyfunctional monomer and a pigment, see Table 3 on page 16, paragraph [0151], see below:
  
    PNG
    media_image5.png
    547
    747
    media_image5.png
    Greyscale

In paragraphs [0062] and [0064], ARAKI report that other the alkali-soluble resins (B) include a polyimide precursor.
ARAKI et al further disclose the formulation with two resins wherein the second resin is defined as B1 – B7 being polysiloxane resins, see Table 3 above from page 16.  The component (C) is a dipentaerythritol hexaacrylate (DHPA) meeting the claimed component (B1) in claim 1 of negative-type photosensitive white compositions, see W-1 to W-7, W-18, W-20, W-22 and W-28, W-45, W-47W-54, W-56, W-60, W-62, W-65, W-67, W-69, W-71, W-73, W-75, W-77, W-79, W-80, W-82, W-84.  With respect to claim 10 the DHPA is in an amount of 41 mass percent to 100 mass percent of the alkali-resin and the photopolymerizable monomer, see the calculation of Preparation Example 1, in paragraph [0151 – [0152] shown here for the DPHA and acrylic resin (3.23/7.83 x 100= 41.3 mass percent).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use a polyimide precursor as taught in paragraph [0064] in any of the Preparation Examples 1-7 and reasonable expect to have a composition excellent in resolution and adhesive force as reported in paragraph [0011].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chu whose telephone number is (571) 272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Duane Smith, can be reached on (571) 272-1166.
The fax phone number for the USPTO is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PMR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J. Chu
August 9, 2022